El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El municipio de Isabela por medio de sus abogados pre-sentó en esta corte una petición de auto inhibitorio ale-gando que la Corte de Distrito de San Juan continuaba en el conocimiento de cierto pleito sin autoridad de ley. El tribunal resolvió antes de tomar acción alguna en el caso, oir a las partes. La audiencia se celebró el 28 de marzo actual y a virtud de ella y de un estudio detenido del asunto entendemos que no debe librarse el auto solicitado.
Dos son los derechos que alega infringidos el peticiona-a saber: que la corte de distrito siguió conociendo del li-tigio iniciado por Manuel Tous Soto contra el peticionario dejando a un lado sin discutir ni resolver cierta moción de impugnación al emplazamiento presentada por el peti-cionario, y que la corte de distrito dejó de resolver la si-tuación anómala de la doble representación del peticiona-rio. En el pleito de referencia el municipio demandado compareció por ciertos abogados nombrados por la Asam-blea y por otros nombrados por el alcalde. Es el munici-pio por su representación designada por el alcalde el que interpone este auto inhibitorio.
En cuanto al primer extremo bastará decir que durante la audiencia la misma parte peticionaria expresó que al discutirse las cuestiones planteadas el demandante en el pleito alegó que el demandado se había sometido y que la corte así lo resolvió. Si esto es así holgaba la consideración y resolución de la moción del demandado. Dicha moción quedó implícitamente resuelta. Si el demandado se había sometido a la jurisdicción de la corte ¿qué necesidad existía de investigar y resolver si el emplazamiento era o no defectuoso? Si la resolución de la corte fué errónea en sus fundamentos, puede el peticionario pedir a la misma corte que la reconsidere o puede obtener su revisión por los medios ordinarios fijados por la ley.
*531Convenimos con el peticionario en qne sn doble representación no pnede ni debe subsistir y en qne qnizá la corte de distrito con la disensión habida ante ella pndo y debió resolverla. Pero ello no es motivo para nn anto inhibitorio.
Además hay qne reconocer, como alegó en la audiencia la parte demandante en el pleito, qne la cuestión no fué suscitada por escrito qne es la forma normal de levantar cuestiones en las cortes de récord, a no ser durante la celebración del juicio. El peticionario tiene las puertas abiertas para presentar la cuestión de nuevo cumpliendo con todos los requisitos y solemnidades que la mejor práctica recomiende.

No ha lugar a la expedición del auto.